DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 38, line 20, “between the guidewire lumen” was replaced by - - between a guidewire lumen - - 
Claim 38, line 24, “relative to the guidewire” was replaced by - - relative to a guidewire - - 
Claims 2-5, 24-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 2 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a launching catheter for targeting a second vessel from a first vessel comprising: a flat rectangular radiopaque marker being on a side of a catheter, the radiopaque marker having a thickness between 0.001 mm and 1 mm, the radiopaque marker being monitorable under fluoroscopy to provide information about rotational orientation of the catheter, the radiopaque marker being configured to change in thickness as viewed under fluoroscopy as the catheter is rotated about a longitudinal axis of the catheter, wherein the radiopaque marker appears thicker when the side of the catheter faces towards or away from an imaging device, wherein the radiopaque marker appears thinner when the side of the catheter is perpendicular to the imaging device, and wherein the radiopaque marker appearing thin or disappearing between the guidewire lumen and the second vessel indicates alignment of the needle aperture to the second vessel; a needle being configured to move relative to the radiopaque marker and to extend through the needle aperture, out of the first vessel, and into the second vessel; and a profile being positioned within the lumen of the catheter, the profile 
Claim 29 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including: a flat rectangular radiopaque marker being on a side of a catheter, the radiopaque marker having a thickness between 0.001 mm and 1 mm, the radiopaque marker being monitorable under fluoroscopy to provide information about rotational orientation of the catheter, the radiopaque marker being configured to change in thickness as viewed under fluoroscopy as the catheter is rotated about the longitudinal axis of the catheter, wherein the radiopaque marker appears thicker when the side of the catheter faces towards or away from an imaging device, wherein the radiopaque marker appears thinner when the side of the catheter is perpendicular to the imaging device, and wherein the radiopaque marker appearing thin or disappearing between the guidewire lumen and the second vessel indicates alignment of the needle aperture to the second vessel; and a needle being configured to move relative to the radiopaque marker and to extend through the needle aperture, out of the first vessel, and into the second vessel;  wherein a rotational position of the radiopaque marker relative to the guidewire indicates a rotational direction of extension of the needle.
Claim 38 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including: a flat rectangular radiopaque marker being on a side of a catheter, the radiopaque marker having a thickness between 0.001 mm and 1 mm, the radiopaque marker being monitorable under fluoroscopy to provide information about rotational orientation of the catheter, the radiopaque marker being configured 
Further, the closest prior art:  Dickinson et al U.S 2008/0194939, fails to disclose or render obvious a launching catheter for targeting a second vessel from a first vessel that discloses  an identical invention in as great detail with the elements arranged as recited in the above claims 2, 29, 38.  For-example, Dickinson et al teach a fistula is formed between a first vessel and the second vessel in fig. 7, see paragraph 45, a first catheter 10, an ultrasound transducer 12, a needle 12, a prosthesis 26 is in the fistula.  There is, however, no references or combination of references that discloses a flat rectangular radiopaque marker being on a side of a catheter, the radiopaque marker having a thickness between 0.001 mm and 1 mm, the radiopaque marker being monitorable under fluoroscopy to provide information about rotational orientation of the catheter, the radiopaque marker being configured to change in thickness as viewed under fluoroscopy as the catheter is rotated about a longitudinal axis of the catheter, wherein the radiopaque marker appears thicker when the side of the catheter faces towards or away from an imaging device, wherein the radiopaque marker appears thinner when the side of the catheter is perpendicular to the imaging device, and wherein the radiopaque marker appearing thin or disappearing between the guidewire lumen and the second vessel indicates alignment of the needle aperture to the second vessel; a needle being configured to move relative to the radiopaque marker and to extend through the needle aperture, out of the first vessel, and into the second vessel; and a profile being positioned within the lumen of the catheter, the profile comprising a profile shape being complementary to a shape of the lumen of the catheter, the profile being configured to receive the needle through the profile to inhibit lateral movement of the needle relative to the longitudinal axis of the catheter prior to extension of the needle through the needle aperture, wherein a rotational position of the radiopaque marker relative to the guidewire indicates a rotational direction of extension of the needle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771